10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cr-00055-.]AI\/| Document 32 Filed 03/22/19 Page 1 of 3

MCGREGOR W. SCOTT
United States Attorney

CAMERON L. DESMOND
Assistant United States Attorney F'! L

501 l Street, Suite 10~100

 

 

 

 

 

Sacrarnento, CA 95814
Telephone: (916) 554-2700 MAR 22 2019
Facsirnile: (916) 554-2900 . cLERK, U.S. DISTRICT COURT
EASTERN D|STFMCT OF A
ov
1 c a
Anomeys for Plaimiff wm V W
United States of Arnerica
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
2219'C'R0055 .|AM lr,l
UNITED STATES OF AMERICA, CASE NO. _. , . _ ,
Plaintiff, 21 U.S.C. §§ 846, 841(a)(1) - Conspiracy to
Distribute and to Possess with Intent to Distribute
v. LSD, MDMA, and Marijuana; 21 U.S.C. § 853(a) -
Crirninal Forfeiture
AMERIKA MOBLEY,
Defendant.
1 N F O R M A T 1 O N

COUNT ONE: [21 U.S.C. §§ 846, 841(a)(1) - Conspiracy to Distribute and to Possess with Intent to
Distribute LSD, MDMA, and Marijuana]
The United States charges: T H A T
AMERIKA MOBLEY,

defendant herein, between on or about June 1, 2014, and continuing through on or about Decernber 18,
2018, in Placer and Nevada Counties, State and Eastern District of California, and elsewhere, did
knowingly and intentionally conspire and agree with other individuals, both known and unknown to the
United States, to distribute and to possess with intent to distribute Lysergic Acid Diethylarnide (LSD),
3.4-Methylenedioxyrnetharnphetrnarnine (MDMA), and Marijuana, Schedule I Controlled Substances, in
violation of Title 21, United States Code, Sections 846 and 841(a)(1).

INFORMATION

 

.I>

\IO\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00055-.]AI\/| Document 32 Filed 03/22/19 Page 2 of 3

FORFEITURE ALLEGATION: [21 U.S.C. § 853(a) ~ Criminal Forfeiture]
1. Upon conviction of the offense alleged in Count One, the defendant AMERIKA

MOBLEY shall forfeit to the United States pursuant to Title 21, United States Code, Section 85 3(a), the
following property:

a. All right, title, and interest in any and all property involved in violations of Title
21, United States Code, Section 841(a)(1), or conspiracy to commit such offenses, for which the
defendant is convicted, and all property traceable to such property, including the following: all real or
personal property, which constitutes or is derived from proceeds obtained, directly or indirectly, as a
result of such offenses; and all property used, or intended to be used, in any manner or part to commit or
to facilitate the commission of the offenses.

b. A sum of money equal to the total amount of proceeds obtained as a result of the
offenses, or conspiracy to commit such offenses, for which the defendant is convicted.

2. If any property subject to forfeiture, as a result of the offense alleged in Count One of this

Inforrnation, for which the defendant is convicted:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty;

it is the intent of the United States, pursuant to Title 21 , United States Code, Section 853(p), to seek

forfeiture of any other property of the defendant, up to the value of the property subject to forfeiture.

Dated; M<m h g 3 f 3 OL °l MCGREGOR w Scorr

ByUnYteStatesD Attorn
yUMERoN L DESMOND ®}'/%

Assistant United States Attorney

 

INFORMATION

 

Case 2:19-cr-00055-.]AI\/| Document 32 Filed 03/22/19 Page 3 of 3

United States v. Amerika Mobley
Penaltles for Informatlon 2:.| 9 _ CR 0 0 5 5 jAM

COUNT 1:

VIOLATION: 21 U.S.C. §§ 846, 841(a)(1) - Conspiracy to Distribute LSD, MDMA, and
Marijuana

PENALTIES: A maximum of up to 20 years in prison; or

Fine of up to $1,000,000; or both fine and imprisonment
Supervised release of at least 3 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

